Case 1:19-mr-00731-LF Document 3 Filed 07/17/19 Page 1of5

AO 93 (Rev. 12/09) Search and Seizure Warrant

 

  
   

UNITED STATES DISTRICT COURT:

for the
District of New Mexico

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

7640 Central Avenue SE, Rooms 105, 110, 112, 114. and
219, Albuquerque, New Mexico 87108 more fully
described in Attachment A

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of New Mexico

(identi HY the person or describe the property to be searched and give its location):
7640 Central Avenue SE, Rooms 105, 110, 112, 114 and 219, Albuquerque, New Mexico 87108 more fully described in

Attachment A

 

The person or property to be searched, described above, is believed to conceal (identify the person or describe the

property to be seized):
Evidence of, or contraband, fruits of, or other items related to the offense of 18 U.S.C. 1591(a)(1)and(2), 1594(c),

1952(a)(3)(A), 1956(h), and Ttiel 21 U.S.C. Sections 846 and 856(a), as described in Attachment B incorporated herein
by reference.
I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this warrant on or before July 2, 2019
(not to exceed 14 days)
in the daytime 6:00 a.m. to 10 p.m. ©) at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Laura Fashing .

 

(name)

C1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) for days (not to exceed 30).

Oluntil, the facts justifying, the later specific date of

Date and time issued: _ 06/18/2019 10:32 am Palle, Yale cg
‘s signature

City and state: Albuquerque, NM Laura Fashing,U.S. Magistrate Judge
Printed name and title

 
Case 1:19-mr-00731-LF Document 3 Filed 07/17/19 Page 2of5

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time 14 executed: Copy of warrant and inventory left with:

ima 731 GNG/Z014 1 C4tin COONS

Inventory made in the presence of : NM ] 4

 

 

 

 

Inventory of the property taken and name of any person(s) seized:

ST Creckrenie Teraaks Prerazon Kindle

3s, Ce\\uloy Pevvees Conditions of Parche VUiolabron Paperwork
\s” Lagkog Comgrts Tax Return

Z_ tevek dives

Temper velco Fegis traction glake.

% Com2ras Hoel wage 5 Locken~unly

2 Trane Drowes

 

oo Compuder Toe
4 33G3 ta US. Cus tate (m2) Neadclooolt wilh Nantes ¢ Paynrent
4 1,524.7 ca U.S, Cus cane (Cera) Woren's cledac as
G EST Cards Skkan ma okycles
Dake bel next USES Jacke oiheat
Wage earning shaken MNiscellaneons Docunants
Pree BA Cred Cork Roadie
Swe Wakes Nokars SromQ
2, New Memeo Drivats Licenges
Bank Stektnmunt + Drswcanct Deewnnty
Lethe
Shekt Tacowe Sungner Diwsven Pagirwevk
Noke. ro bai\\
Cred Care
DNV Deeurerts
Ledger wih Prddresces
Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.
“ma

7/16

pate: Of3/Z019 Mew tog

J Executing offi cer’s signature

Moga LqQ0G2é- Specigl (IGF

Printed name and‘title—

 

 

 
Case 1:19-mr-00731-LF Document 3 Filed 07/17/19 Page 3 of 5

ATTACHMENT A
DESCRIPTION OF PROPERTY TO BE SEARCHED

The property to be searched is described as 7640 Central Avenue SE,
Management Office, Albuquerque, New Mexico 87108, is the Rooms 105, 110, 112, 114
and 219, located in a hotel which is called the Best Choice Inn. The hotel is marked
with a blue sign along Central Avenue and the words “Best Choice Inn” on the sign.
The hotel is located on the south side of Central Avenue where Central Avenue meets
Charleston Street. The hotel is situated in an “L” formation. The hotel is adobe/tan in
color.

The property to be searched is described as 7640 Central Avenue SE,
Albuquerque, New Mexico 87108, Rooms 105, 110, 112, 114 and 219. Rooms 105,
110, 112 and 114 are located on the ground floor of the hotel, while room 219 is located
on the second floor. Like other rooms in the hotel, these rooms are identifiable by
having a placard on the door with the room number inscribed on it.

27
 

. Case 1:19-mr-00731-LF Document 3 Filed 07/17/19 Page 4of 5

ATTACHMENT B

ITEMS TO BE SEARCHED FOR AND SEIZED

1. Firearms and Ammunition

Any caliber firearms; ammunition; ammunition components and items connected with or

pertaining to the possession of firearms including firearm storage cases, ammunition

magazines, holsters, spare parts for firearms, firearms cleaning equipment.

2. Records/Documents

Documents related to the possession of firearms or ammunition, including receipts for

the purchase of firearms or ammunition, receipts for the repair of firearms; photographs

of firearms or of persons in possession of firearms, and receipts for the purchase and/or

repair of any firearm storage cases, ammunition magazines, holsters, spare parts for

firearms and firearm cleaning equipment.

3. Documents of sex trafficking victims (anywhere the term victims is used in # 3 of

this section denotes sex trafficking victims)

Documents which have what appears to be personal identifying information of victims

and or any version of victims’ names. such as: personal mail, checkbooks, personal

identification, driver’s licenses, notes, other correspondence, utility bills, rent receipts,

payment receipts, financial documents, keys, photographs (developed or undeveloped),

leases, loan bills, and vehicle registration, which documents can be connected to a

victim or potential victim.

4. Seizure but not search of, Computers, Cellular Telephones, Tablets, Electronic

and/or digital, magnetic and/or optical media and/or device(s) including but not limited to
computer hard disc drive(s), computer network hardware, cassette(s), compact disc(s),
flash card(s), zip drive(s), floppy diskette(s), CD-ROM(s), CD-RW(s), DVD-RW(s),

DVD(s), compact disc(s), digital video disc(s), and/or device(s) capable of creating,

analyzing, displaying, converting, storing and/or transmitting electronic and/or digital,

magnetic and/or optical impulses and/or data.

5. Hotel and travel documents

Documents establishing the renting, purchase or use of hotel/motel rooms and/or

establishing travel purchases such as: fuel receipts, hotel receipts, hotel booking

information,

6. Narcotics

llegal narcotics and/or any other controlled substance(s) and/or suspected illegal

narcotics and/or any other suspected controlled substance(s) including, any drug or

substance listed in Schedules | through V of the Controlled Substance Act or

regulations adopted thereto.

7. Indicia of Control of the Hotel and Vehicles

Documents establishing the persons who have control, possession, custody or

dominion over the property searched and from which evidence is seized, such as: mail

addressed to a named occupant of the residence, checkbooks, personal identification,

notes, utility bills, rent receipts, payment receipts, financial documents, keys,

photographs, leases, loan bills, and vehicle registration documents, providing such

documents establish a connection between and individual and the property.

8. Condoms in bulk

28

 
 

»

Case 1:19-mr-00731-LF Document 3 Filed 07/17/19 Page 5of5

9. Any item(s) apparently used to restrain and/or control a person. Any item(s)
apparently used to facilitate the restraint and/or control of a person.

10. | Ledgers or other documentation showing suspected drug or human trafficking
transactions.

11. Large sums of U.S. currency.

12. Large quantities of women’s clothing, in particular lingerie and other apparel
consistent with prostitution and sex trafficking photo shoots.

13. | Any suspected sex trafficking victims.

14. All credit card or debit card processing machines.

15. All hotel surveillance equipment and all closed circuit television equipment.
Equipment used to capture events and people at the hotel.

29
